DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments, Remarks and Terminal Disclaimer filed on 06/21/22. The Specification and claims 1-2, 5-6 and 11-12 have been amended, claims 3, 7-10, 13-15 have been canceled and new claims 21-23 have been added. 
Accordingly, claims 1-2, 4-6, 11-12, 16-23 are pending and under examination on the merits.  
Terminal Disclaimer
The terminal disclaimer filed on 06/21/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,821,156 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or reasonably suggest a method of lowering the concentration of preservatives in a liquid insulin composition. Applicants have amended the claims to specify that the delivery is transdermal and the system comprises a filter which comprises cyclodextrin bead polymers configured to remove phenol and m-cresol without removing insulin. Applicants have persuasively argued that the references of record, Balschmidt et al and Zhang et al teach insulin formulations for oral administration. Also, Zhang et al teach combining cyclodextrin with insulin which is different than the claimed system wherein the cyclodextrin is in the filter and absorbs the preservatives and not administered to the patient along with the insulin.
As such the teachings of the art would not have motivated or led one of ordinary skill in the art to the claimed system.  
 
Accordingly, claims 1-2, 4-6, 11-12, 16-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616